The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
For accuracy of description of reproduction(s), 1.1 - 1.8 have been amended to read:
 --1.1 is a top, front and left side perspective view of a front bumper cover for vehicles showing our new design;
    1.2 is a front elevation view thereof; 
    1.3 is a top, rear and right side perspective view thereof;
    1.4 is a right side elevation view thereof;
    1.5 is a left side elevation view thereof;
    1.6 is a top plan view thereof;
    1.7 is a bottom plan view thereof; and,
    1.8 is a top, rear and right side perspective view thereof.--
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY NOEL BROWN whose telephone number is (571) 272-2599.  The examiner can normally be reached on Monday – Thursday from 6:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Susan Krakower, can be reached on (571) 272-4496.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Melody N. Brown/
Primary Examiner, Art Unit 2917